DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05 November 2020 has been entered.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 12-19 directed to an invention non-elected with traverse in the reply filed on 20 December 2017.  Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.
Allowable Subject Matter
Claims 1-3, 5-11, and 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art of record, known by Ona et al. (US Serial No. 2013/0341671), teaches a first polysiloxane containing at least one pair of condensable substituted groups that is capable of condensation by heating and at least one addable substituted group that is capable of addition by active energy ray [0051] and a second polysiloxane, wherein the second polysiloxane has the following formula (18):

    PNG
    media_image1.png
    154
    436
    media_image1.png
    Greyscale

Wherein R8 represents a monovalent hydrocarbon group selected from a saturated hydrocarbon group and an aromatic hydrocarbon group; R9 or SiR9 represents an addable substitute group; and “g” represents an integer of 1 or more; all R8s and R9s may be the same or different (in the instance the R9s are different, one is an alkenyl group, the other is a hydride; employed in a 1:1 ratio, instant claim 3) [0186-0187].  Ona et al. teaches “g” is an integer of preferably 2 to 10000 [0191].  Since “g” is an integer of from 2 to 10000; wherein the repeat unit is 40, for example, the viscosity would around 12000 to 14000 cps (see instant specification; 0066; a dimethylsiloxane having about 40 repeat units yields a viscosity of from 12000 to 14000 cps).  Ona et al. teaches the composition further comprises a condensation catalyst, such as a tin-based catalyst (optional cross-linking agent including a tin catalyst) [0158; 0161], photocatalyst 
The amendment to the instant claims now define the optional crosslinking agent to consist of a peroxide catalyst, a tin catalyst, or a combination thereof.  Since Ona et al. teaches an additional polysiloxane component, it now falls outside the limitations of the instant invention.  One of ordinary skill in the art, at the time of filing, would have no motivation to remove the first polysiloxane containing at least one pair of condensable substituted groups that is capable of condensation by heating and at least one addable substituted group that is capable of addition by active energy ray of Ona et al., as it is an essential component to the teachings of Ona et al.  Such a reconstruction of the claims would be based on impermissible hindsight.
Etienne Delebecq et al. (“Looking over Liquid Silicone Rubbers: (1) Network Topology vs Chemical Formulations”), as cited on the IDS, does not read on the instant invention as the hydride and vinyl groups are not on the same silicone oligomer.  See figure below [abs].

    PNG
    media_image2.png
    220
    508
    media_image2.png
    Greyscale

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA M ROSWELL/Primary Examiner, Art Unit 1767